          Case 1:19-cv-06368-JMF Document 81 Filed 07/22/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ARTHUR USHERSON,                                                       :
                                                                       :
                                    Plaintiff,                         :    19-CV-6368 (JMF)
                                                                       :
                  -v-                                                  :   OPINION AND ORDER
                                                                       :
BANDSHELL ARTIST MANAGEMENT,                                           :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On June 26, 2020, the Court issued a fifty-four page Opinion and Order — familiarity

with which is assumed — imposing a range of monetary and non-monetary sanctions on the oft-

sanctioned Plaintiff’s counsel Richard Liebowitz and his firm, the Liebowitz Law Firm, PLLC.

See Usherson v. Bandshell Artist Mgmt., No. 19-CV-6368 (JMF), 2020 WL 3483661 (S.D.N.Y.

June 26, 2020) (ECF No. 68). The sanctions were based on three sets of detailed findings: first,

that Mr. Liebowitz had violated “at least six of the Court’s Orders”; second, that he repeatedly

lied to the Court, including under oath at a hearing, about whether he had been granted

permission by a mediator (the “Mediator”) for his client to participate in a mediation session by

telephone; and third, that he had failed to reasonably investigate whether the photograph at issue

(the “Photograph”) had been registered with the Copyright Office (it hadn’t), both prior to filing

suit and when put on notice about the issue during the litigation. See id. at *1, *11-18. The

Court found that the sanctions, several of which involve notifying other clients and courts about

the Court’s Opinion and Order, were reasonably necessary to deter repetition of the misconduct
         Case 1:19-cv-06368-JMF Document 81 Filed 07/22/20 Page 2 of 14




given Mr. Liebowitz’s “long and ignominious history.” Id. at *19-21. Mr. Liebowitz and his

firm had thirty days to comply with several of the sanctions. See id. at *22. Two evenings ago

— that is, twenty-four days after the Court’s decision and only four business days before the

deadline — they filed a motion (styled as an order to show cause) asking the Court to stay those

sanctions pending appeal. See ECF No. 76.

        In deciding whether to issue a stay pending appeal, a court must consider four factors:

        (1) whether the stay applicant has made a strong showing that he is likely to
        succeed on the merits; (2) whether the applicant will be irreparably injured absent
        a stay; (3) whether issuance of the stay will substantially injure the other parties
        interested in the proceeding; and (4) where the public interest lies.

Nken v. Holder, 556 U.S. 418, 434 (2009). The first two factors — the likelihood of success and

irreparable harm — “are the most critical,” id., and “have typically been evaluated on a sliding

scale, so that a strong showing that the applicant is likely to succeed excuses a weaker showing

of irreparable injury,” Nat. Res. Def. Council, Inc. v. U.S. Food & Drug Admin., 884 F. Supp. 2d

108, 122 (S.D.N.Y. 2012). Nevertheless, as the Supreme Court has emphasized, “the applicant

must demonstrate that both factors are satisfied, so that even if a party makes a robust showing

that it is likely to succeed on appeal, it must also show that ‘irreparable injury is likely.’” Id.

(quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008)). “A stay,” moreover, “is

not a matter of right, even if irreparable injury might otherwise result. It is instead an exercise of

judicial discretion, and the propriety of its issue is dependent upon the circumstances of the

particular case.” Nken, 556 U.S. at 433 (internal quotation marks and citations omitted).

Ultimately, the party or parties seeking the stay — here, Mr. Liebowitz and his firm (together,

the “Movants”) — bear “the heavy burden of demonstrating that a stay is warranted.” U.S.

Commodity Futures Trading Comm’n v. eFloorTrade, LLC, No. 16-CV-7544 (PGG), 2020 WL

                                                   2
         Case 1:19-cv-06368-JMF Document 81 Filed 07/22/20 Page 3 of 14




2216660, at *2 (S.D.N.Y. May 7, 2020) (internal quotation marks omitted).

       Applying these standards, the Court finds that the Movants do not come close to carrying

their heavy burden. The Court is tempted to leave things there and let its Opinion and Order,

with its exhaustive findings and analysis, speak for itself. (Mr. Liebowitz’s shenanigans have

surely consumed enough of this Court’s time and resources as it is.) But a few observations are

in order, if only to aid the Circuit in the event that the Movants decide to now burden that court

with having to decide on short notice whether a stay pending appeal is warranted.

                                    IRREPARABLE HARM

       For starters, the Movants’ claims of irreparable harm ring hollow for several reasons.

First, the Movants’ principal claim is that the sanctions — which require service of the Court’s

Opinion and Order on current and future clients and in current and future actions — will result in

“severe and irreparable reputational and economic harm to their law practice.” ECF No. 78

(“Mem.”), at 11. But any harm to Movants’ reputations resulting from the mere act of sharing

the Court’s Opinion and Order is caused not by the sanctions themselves, but by growing

awareness of Mr. Liebowitz’s own conduct and record, which are accurately recounted in the

Court’s Opinion and Order. Notably, the Movants attack none of the history recounted in the

Court’s Opinion and Order and few of the Court’s factual findings, and, as discussed below, their

attacks on those findings are entirely unpersuasive.

       Significantly, the Court did not bar or even inhibit the Movants from filing any new

action — though such sanctions have long been approved with respect to vexatious litigants.

See, e.g., Grezak v. Grezak, 670 F. App’x 15, 16 (2d Cir. 2016) (summary order) (affirming

imposition of a leave-to-file sanction); In re Sassower, 20 F.3d 42, 44 (2d Cir. 1994) (“[C]ourts


                                                 3
         Case 1:19-cv-06368-JMF Document 81 Filed 07/22/20 Page 4 of 14




have recognized that the normal opportunity to initiate lawsuits may be limited once a litigant

has demonstrated a clear pattern of abusing the litigation process . . . .”). Instead, its order

merely requires the Movants to share information — that is, the Opinion and Order — with their

clients and any courts in which they appear for a time, on the theory that they may be deterred

from further misconduct by the knowledge that their clients and courts are likely to be more

vigilant.1 Requiring a party to share truthful information — here, that this Court made certain

findings and, on the basis of those findings, imposed sanctions on the Movants — does not

constitute irreparable harm. Cf. Smith v. Doe, 538 U.S. 84, 98 (2003) (“Our system does not

treat dissemination of truthful information in furtherance of a legitimate governmental objective

as punishment.”); Cox Broad. Corp. v. Cohn, 420 U.S. 469, 495 (1975) (“Public records by their

very nature are of interest to those concerned with the administration of government . . . .”).

       Second, to the extent that awareness of the Court’s Opinion and Order will cause the

Movants’ reputational and economic harm, much of that harm has already occurred. As the old

saying goes, the cat is out of the bag. The Court’s Opinion and Order is a public document and,

due in no small part to Mr. Liebowitz’s well-deserved notoriety, it has already received fairly

extensive publicity in the press and social media, particularly in the copyright world. See, e.g.,

Stephen Rex Brown, Manhattan Federal Court’s ‘Most Sanctioned Lawyer’ Fined $104K by

Judge, N.Y. Daily News (June 29, 2020).2 Granting a stay would not undo any of that damage


1
       Notably, the Court’s Opinion and Order does not preclude Mr. Liebowitz from doing so
in a manner that notes his disagreement with the Court’s findings and sanctions or the fact that
he plans to challenge them on appeal.
2
       See also, e.g., DL Cade, Notorious Lawyer and ‘Copyright Troll’ Fined $103K,
Photographers Beware, PetaPixel (July 14, 2020), https://petapixel.com/2020/07/14/notorious-
lawyer-and-copyright-troll-fined-103k-photographers-beware/; Ernesto Van der Sar, Court
Excoriates ‘Copyright Troll’ Lawyer and Adds $100,000 in Sanctions, TorrentFreak (June 30,
                                              4
         Case 1:19-cv-06368-JMF Document 81 Filed 07/22/20 Page 5 of 14




(which, needless to say, is ultimately attributable to Mr. Liebowitz’s own deplorable conduct

rather than to the Court’s Opinion and Order itself). Put another way, the potential harm here is

not irreparable; it is only marginal. See, e.g., Dexter 345 Inc. v. Cuomo, 663 F.3d 59, 63-64 (2d

Cir. 2011) (finding no irreparable harm based on the reputational damage from a legislative

declaration where the legislation was already enacted); Star Boxing, Inc. v. Tarver, No. 02-CV-

8446 (GEL), 2002 WL 31867729, at *3 (S.D.N.Y. Dec. 20, 2002) (Lynch, J.) (rejecting

irreparable harm to reputation where the embarrassing fact was “already known in boxing

circles” so “whatever embarrassment could arise . . . ha[d] already occurred”); Alvarez v. City of

New York, 2 F. Supp. 2d 509, 514 n.5, 514-15 (S.D.N.Y. 1998) (rejecting irreparable harm to

reputation where the fact of investigation was already publicized, so “any ‘damage’ [wa]s

already done”).

       Finally, a court “must consider a plaintiff’s delay in seeking relief when analyzing

whether the plaintiff will suffer irreparable harm in the absence of relief.” New York v. U.S.

Dep’t of Commerce, 339 F. Supp. 3d 144, 148 (S.D.N.Y. 2018) (internal quotation marks

omitted). That is because “inexcusable delay in filing” a motion to stay “severely undermines



2020), https://torrentfreak.com/court-excoriates-copyright-troll-lawyer-and-adds-100000-in-
sanctions-200630/; Mike Masnick, Copyright Troll Richard Liebowitz Benchslapped and
Sanctioned AGAIN in a Massive Filing Detailing Pages Upon Pages of Him Lying Under Oath,
TechDirt (June 30, 2020), https://www.techdirt.com/articles/20200626/18131744799/copyright-
troll-richard-liebowitz-benchslapped-sanctioned-again-massive-filing-detailing-pages-upon-
pages-him-lying-under-oath.shtml; Bill Donahue, Judge Says Liebowitz Might Need to Be
Banned from SDNY, Law360 (June 26, 2020), https://www.law360.com/articles/1287090/judge-
says-liebowitz-might-need-to-be-banned-from-sdny; Eugene Volokh, More Massive Sanctions
on Richard Liebowitz, ‘Copyright Troll’ and ‘Legal Lamprey’, Reason: Volokh Conspiracy
(June 26, 2020), https://reason.com/2020/06/26/more-massive-sanctions-on-richard-liebowitz-
copyright-troll-and-legal-lamprey/; Porter Wells, ‘Copyright Troll’ Faces Disbarment at SDNY
for Bad Behavior, Bloomberg Law (June 26, 2020), https://news.bloomberglaw.com/ip-
law/copyright-troll-faces-disbarment-at-sdny-for-bad-behavior.
                                                 5
         Case 1:19-cv-06368-JMF Document 81 Filed 07/22/20 Page 6 of 14




the . . . argument that absent a stay irreparable harm would result.” Hirschfeld v. Bd. of

Elections, 984 F.2d 35, 39 (2d Cir. 1993) (rebuking the Board of Elections for seeking a stay

twenty-eight days after judgment was entered and only six days before election day). As noted,

the Court gave the Movants thirty days in which to comply with the relevant sanctions or seek

appropriate relief. Nevertheless, they waited until day twenty-four to seek a stay (at which point,

no less, they proposed giving their adversary only three days in which to respond). Put simply,

the Movants’ “delay, in itself, belies [their] conclusory assertions of irreparable harm” and “is

enough to defeat [their] claim.” U.S. Dep’t of Commerce, 339 F. Supp. 3d at 149.

                      LIKELIHOOD OF SUCCESS ON THE MERITS

       At best, the Movants make only a weak showing that they would suffer harm in the

absence of a stay. It follows that they need to make a correspondingly “strong showing” of

likelihood on the merits. See U.S. Food & Drug Admin., 884 F. Supp. 2d at 122 (quoting Hilton

v. Braunskill, 481 U.S. 770, 776 (1987)); cf. Winter, 555 U.S. at 22. In particular, that requires

them to do more than raise “serious questions” about the Court’s Opinion and Order. Mem. 13;

see Citigroup Glob. Mkts., Inc. v. VCG Special Opportunities Master Fund, Ltd., 598 F.3d 30, 35

(2d Cir. 2010). Yet conspicuously they do not even attempt to do so; indeed, their boilerplate

recitation of the standard aside, see Mem. 10, the Movants’ brief does not even include the words

“likelihood” or “success.” In any event, they do not even meet the “more flexible” “serious

questions” standard. Citigroup Glob. Mkts., Inc., 598 F.3d at 38; see LaRouche v. Kezer, 20 F.3d

68, 72-73 (2d Cir. 1994) (providing that a stay may issue if “a serious legal question is involved”

and the movant “present[s] a substantial case on the merits . . . and show[s] that the balance of

the equities weighs heavily in favor of granting the stay”).


                                                 6
         Case 1:19-cv-06368-JMF Document 81 Filed 07/22/20 Page 7 of 14




       Their first attack is on the Court’s factual findings about Mr. Liebowitz’s lies with

respect to the Mediator and his knowledge that the Photograph in question was not registered

prior to filing the Complaint. But reading their motion papers, one wonders if they even read the

Court’s Opinion and Order. With respect to Mr. Liebowitz’s lies regarding the Mediator, the

Movants do little more than cherry pick a single email that they argue (unpersuasively) is more

“equivocal” than the Court acknowledged. Mem. 15. In doing so, however, they all but ignore

the fact that the Court’s findings were based in large part on its credibility assessments,

following a full-blown evidentiary hearing, of the Mediator’s and Mr. Liebowitz’s testimony.

See Usherson, 2020 WL 3483661, at *13 (explicitly crediting the Mediator’s testimony, based on

both “observations of the Mediator’s demeanor” and corroborating evidence); id. (finding Mr.

Liebowitz’s testimony “unworthy of belief” and “patently incredible” based on “his demeanor at

the hearing” and “the content of his testimony”).3 In light of the “particularly strong deference”

owed to the Court’s findings in such circumstances, the Movants’ arguments do not come close

to raising questions, let alone serious questions, about the Court’s decision. Ortega v. Duncan,

333 F.3d 102, 107 (2d Cir. 2003); see, e.g., Ceraso v. Motiva Enters., LLC, 326 F.3d 303, 316-17



3
        The Movants assert that the Court “discounted” some portions of the Mediator’s
testimony, Mem. 15 n.8, and note the Court’s ultimate conclusion that one subject of the hearing
(whether the Mediator gave Mr. Liebowitz advance permission to send an associate in his place
to the mediation) was “too ‘muddled’ to make factual findings as to Mr. Liebowitz’s bad faith by
clear and convincing evidence,” id. at 6 n.5 (quoting Usherson, 2020 WL 3483661, at *13
n.3). If anything, however, those features of the Court’s Opinion and Order show the care that
the Court took in making its findings and ensuring that it imposed sanctions only to the extent
that the evidence clearly and convincingly supported those findings. In any event, it is well
established that a factfinder “is not required . . . to treat credibility as an all-or-nothing matter,”
but may “credit portions of a witness’s testimony and discredit others.” Hoyte v. Nat’l R.R.
Passenger Corp., No. 04-CV-5297 (GEL), 2006 WL 2053383, at *3 n.2 (S.D.N.Y. July 24,
2006) (Lynch, J.).

                                                   7
         Case 1:19-cv-06368-JMF Document 81 Filed 07/22/20 Page 8 of 14




(2d Cir. 2003) (“The decisions as to whose testimony to credit and which of permissible

inferences to draw are solely within the province of the trier of fact . . . .”); Mackler Prods., Inc.

v. Cohen, 225 F.3d 136, 145 (2d Cir. 2000) (“[T]he assessment of the credibility of witnesses is

peculiarly within the province of the trier of fact . . . .” (internal quotation marks and brackets

omitted)).

       Meanwhile, the Movants attack a straw man when they contend that the Court erred by

finding that Mr. Liebowitz “initiated this action knowing the Photograph was unregistered.”

Mem. 17. Put simply, that portion of the Court’s sanctions decision was not based on a finding

that Mr. Liebowitz knew when the complaint was filed that the Photograph had not yet been

registered; indeed, the Court acknowledged that Mr. Liebowitz may not have personally known

about the lack of registration at the time of filing. Usherson, 2020 WL 3483661, at *17. Instead,

the Court faulted Mr. Liebowitz and his firm for their “inexcusable failure to conduct a

reasonable investigation before and during the case.” Id. Moreover, the Movants conspicuously

focus solely on Mr. Liebowitz’s knowledge when the Complaint was filed and say next to

nothing about the Court’s findings and analysis with respect to his or the firm’s knowledge and

conduct “during” the case. As the Court emphasized, however, whatever knowledge the

Movants may have had before filing suit, they certainly knew or should have known about the

untimely registration by November 2019, when defense counsel explicitly put them “on notice of

what turns out to have been a fatal defect in the Complaint.” Id. At that point, if not before, the

Movants had an “obligation to investigate,” yet they conducted “no investigation” whatsoever

until ordered to do so months later by the Court. Id. at *17-18. To the contrary, Mr. Liebowitz

affirmatively represented to the Court that the registration alleged in the Complaint was “the


                                                   8
         Case 1:19-cv-06368-JMF Document 81 Filed 07/22/20 Page 9 of 14




correct” one and resisted discovery on the issue. ECF No. 50 (“Initial Conf. Tr.”), at 17-18. Mr.

Liebowitz did not admit, as the Movants do now, that he lacked independent knowledge of the

registration, let alone acknowledge, as the Movants do now, that the allegation in the Complaint

was false; had he done so, the Court and Defendant would have learned sooner that the case was

fatally flawed from its inception.

       Next, the Movants contend that the scope and severity of the sanctions are

disproportionate to the misconduct. Mem. 18-22. The Court is confident, however, that the

record set forth in the Opinion and Order, taken as a whole, justifies the scope and severity of the

chosen sanctions.4 Ironically, the cases that the Movants themselves cite make plain that the

Court acted well within its authority in imposing the sanctions on a nationwide basis. See, e.g.,

Gallop v. Cheney, 667 F.3d 226, 230 (2d Cir. 2012) (requiring counsel to “provide notice of

sanctions imposed upon him in this case . . . to any federal court” in the Circuit “before which he

appears or seeks to appear” for “a period of one year from the entry of [the] order”); Enmon v.

Prospect Capital Corp., 675 F.3d 138, 148 (2d Cir. 2012) (affirming the district court’s sanctions

order requiring a firm’s lawyers to submit the order “with any pro hac vice applications in the

Southern District of New York”).



4
        In a footnote, the Movants suggest that the Court may have separately erred “in
sanctioning Mr. Liebowitz and [his firm] for their conduct before other courts.” Mem. 18 n.10
(emphasis in original). Putting aside the fact that a party may not raise an argument in a
footnote, that argument is frivolous. The Court did not rely on the Movants’ “[v]iolations of
orders in other litigation” as “the basis” of its decision to impose sanctions. Dow Chem. Pac.
Ltd. v. Rascator Mar. S.A., 782 F.2d 329, 345 (2d Cir. 1986) (emphasis added). Instead, it took
stock of Mr. Liebowitz’s “long and ignominious history” in evaluating what sanctions were
necessary to deter further misconduct. Usherson, 2020 WL 3483661, at *19. The Court is not
aware of, and the Movants do not cite, any authority for the extreme proposition that a court
should blind itself to an attorney’s history of misconduct in crafting appropriate sanctions.

                                                 9
        Case 1:19-cv-06368-JMF Document 81 Filed 07/22/20 Page 10 of 14




       Indeed, if anything, the Movants’ own cases suggest that the Court did not go as far as it

could have, given that the sanctions are limited in time and do not limit their ability to file new

cases, but merely require disclosure. See Gallop, 667 F.3d at 230; see also Enmon, 675 F.3d at

148 (noting that the Court had previously upheld a similar order against individual counsel

“without any temporal limits”); In re Hartford Textile Corp., 681 F.2d 895, 897-98 (2d Cir.

1982) (per curiam) (imposing a “permanent[]” injunction on the litigation or relitigation of

certain claims and legal issues). The Movants are undoubtedly correct in asserting that

“nationwide sanctions” are rare, see Mem. 20, but that is only because they are rarely warranted.

Here, they were, as the record makes clear that the Movants’ practice — and misconduct — has

begun to spread to other districts.5 Given that record, limiting sanctions to this District (or this

Circuit) would not have been adequate to deter repetition of the misconduct; the Movants could

simply file suits elsewhere. That is, the Court’s sanctions ensure that, for at least a year, any

courts in which the Movants are litigating are “alert” to Mr. Liebowitz’s “past activities so that

they may take judicial notice of matters relevant to new litigation brought by him.” In re Martin-

Trigona, 737 F.2d 1254, 1263 (2d Cir. 1984) (approving of an injunction requiring the


5
         The Movants may have expanded the geographic scope of their practice in order to file
more cases and make more money. Or they may have done so in an effort to escape Mr.
Liebowitz’s well-earned reputation as a problem in this District. (Not surprisingly, Mr.
Liebowitz’s reputation seems to have either preceded him or to be catching up with him. See,
e.g., In re Richard P. Liebowitz, No. 19-MC-80228 (JD), ECF No. 17, at 1-2 (N.D. Cal. June 12,
2020) (noting that Mr. Liebowitz’s “unprofessional and blameworthy conduct” is “consistent
with the extensive public record of discipline he has amassed in courts across the United
States”); Mondragon v. Nosrak LLC, No. 19-CV-1437 (CMA) (NRN), 2020 WL 2395641, at *1,
*14 (D. Colo. May 11, 2020) (“Mr. Liebowitz’s continued practice of law represents a clear and
present danger to the fair and efficient administration of justice . . . .”).) Either way, the decision
to expand the firm’s practice is a strange one given Mr. Liebowitz’s own acknowledgment that
his business management practices are “not [the] best” and that “things need to change.” Initial
Conf. Tr. 81-82; Mem. 18 n.9; ECF No. 79 (“Liebowitz Decl.”), ¶ 12.

                                                  10
        Case 1:19-cv-06368-JMF Document 81 Filed 07/22/20 Page 11 of 14




attachment of “pertinent informational materials to pleadings in state courts”). Anything less

would be insufficient to deter repetition of Mr. Liebowitz’s misconduct.

       Finally, the Movants assert in passing that, by requiring the Movants to file a deposit

copy of a copyright registration upon the initiation of an action, the Court impermissibly

“alter[ed] the statutory presumption of validity in copyright cases.” Mem. 23. Not so. The

statute at issue provides only that “[p]ossession of a registration certificate creates a rebuttable

presumption that the work in question” — that is, the work covered by the certificate — “is

copyrightable,” Whimsicality, Inc. v. Rubie’s Costume Co., 891 F.2d 452, 455 (2d Cir. 1989),

and that the copyright is otherwise “valid[],” 17 U.S.C. § 410(c). That presumption, however, is

not even remotely implicated by the Court’s sanction requiring the Movants to verify and

confirm that any work at issue in a new lawsuit is actually registered — which, after all, is a

statutory condition precedent to even filing a copyright claim. Usherson, 2020 WL 3483661, at

*4 (citing 17 U.S.C. § 411(a)).6 Moreover, the Movants’ argument falls flat for another reason:

The sanction was imposed on them, based on their history of failing to investigate the evidentiary

basis of their own pleadings, not on their current or future clients. That is, although violation of

the sanction would subject the Movants to contempt in this Court, it would not in any way (at

least absent independent action by the court presiding over the new action) affect the substantive

rights of the Movants’ clients themselves.7


6
        The statutory presumption recognizes that “[t]he Copyright Office has expertise to
determine in the first instance whether a filer has complied with the technical requirements for a
registration certificate.” Fonar Corp. v. Domenick, 105 F.3d 99, 105 (2d Cir. 1997). Needless to
say, the Court does not undermine the Copyright Office’s expertise by requiring the Movants to
confirm that the Copyright Office did, in fact, review a work and issue a certificate.
7
       On a related note, the Movants complain that the costs and delays involved in obtaining
deposit copies of copyrighted works from the Copyright Office will reduce their clients’
                                              11
        Case 1:19-cv-06368-JMF Document 81 Filed 07/22/20 Page 12 of 14




                                       PUBLIC INTEREST

       The final relevant factor is whether the public interest favors or disfavors a stay.8 In the

Court’s view, there is a strong public interest in shining a bright light on Mr. Liebowitz’s

extraordinary record of misconduct and in ensuring that both courts and his clients, current and

future, are aware of that history so that they can be vigilant in scrutinizing Mr. Liebowitz’s

conduct. See, e.g., LOUIS D. BRANDEIS, OTHER PEOPLE’S MONEY AND HOW THE BANKERS USE IT

92 (1914) (“Sunlight is said to be the best of disinfectants; electric light the most efficient

policeman.”); cf. In re Oliver, 333 U.S. 257, 270 & n.25 (1948) (noting, in reference to the


recoveries and may result in statute-of-limitations problems. See Mem. 12-13. The Court’s
sanction may reduce some recoveries (although one would think that Mr. Liebowitz would
absorb the difference rather than passing the costs on to his clients), but there are reasons to think
the Movants overstate the potential impact. By Mr. Liebowitz’s own admission, he settles cases
“in the low thousands or tens of thousands of dollars,” Liebowitz Decl. ¶ 6 — a far cry from the
$200 to $1,200 cost of obtaining a deposit copy, see id. ¶ 10. Moreover, the sanction could serve
to reduce the Movants’ overall expenses, given the substantial monetary sanctions that Mr.
Liebowitz routinely incurs. Indeed, this is at least the third time that he and his clients have been
made to pay approximately $100,000 due to his misconduct. See Usherson, 2020 WL 3483661,
at *22; Rock v. Enfants Riches Deprimes, LLC, No. 17-CV-2618 (ALC) 2020 WL 468902, at *4,
*7 (S.D.N.Y. Jan. 29, 2020); Craig v. UMG Recordings, Inc., No. 16-CV-5439 (JPO), 2019 WL
2992043, at *4, *7 (S.D.N.Y. July 9, 2019). In any event, the costs are the price of the Movants’
misconduct and, for reasons already stated, they are necessary to deter and prevent future
misconduct. The Court is also skeptical of the Movants’ concerns regarding delay, given that the
statute of limitations for copyright claims is three years. 17 U.S.C. § 507(b). That said, to
ensure that the Court’s sanction does not unintentionally harm a client through no fault of his or
her own, the Court modifies the sanction (Sanction 6) to include the following proviso: In any
case in which the Movants have a good-faith belief that waiting for deposit copies might cause
their client’s claim to be barred by the statute of limitations, they may file, in lieu of the deposit
copies, an affidavit (1) informing the court of such good-faith belief; (2) confirming that they
have applied for, and are awaiting, deposit copies of the work(s) at issue; and (3) representing
that they will promptly file such copies promptly upon their receipt.
8
       The Court agrees with the Movants that a stay would not cause substantial injury to the
other parties interested in this proceeding, as the sanctions do not directly benefit Defendant. See
Mem. 23. The harm to other litigants and the interests of justice that might result from delaying
the sanctions is a factor in the public interest analysis.

                                                  12
        Case 1:19-cv-06368-JMF Document 81 Filed 07/22/20 Page 13 of 14




importance of public trials, that “knowledge” that the proceeding “is subject to contemporaneous

review in the forum of public opinion is an effective restraint on possible abuse of . . . power”

and that “the presence of interested spectators may keep” participants “keenly alive to a sense of

their responsibility and to the importance of their functions”).

       Against that strong public interest, the Movants cite the “interest in the continuation of

[their] law practice” because they have carved out “a successful law practice that provides a

realistic prospect of recovery to copyright plaintiffs in relatively low-dollar infringement cases

that otherwise could go unfiled.” Mem. 24. But the sanctions do not bar the Movants from

“continu[ing their] law practice,” and Movants’ conclusory assertion that such cases would not

be filed without them is unsubstantiated. (Moreover, to the extent that the Movants’ success is

built on unsavory business practices or conduct unbecoming an officer of the court, it is, of

course, not at all in the public interest for it to be perpetuated.) Nor do the Court’s sanctions

deprive photographers of the opportunity to hire Mr. Leibowitz or his firm to bring suit. The

sanctions merely ensure that such photographers do so with their eyes wide open, cognizant of

the fact that they could be left holding the bag on a hefty attorney’s fee or sanctions award, see,

e.g., Rock, 2020 WL 468904, at *2 (ordering Mr. Liebowitz’s client to pay the defendant’s

attorney’s fees over $100,000), and of Mr. Liebowitz’s tendency to cut and run, perhaps

sacrificing their interests in the process, when he feels that the heat is on him personally, see

Usherson, 2020 WL 3483661, at *1. In short, insofar as the sanctions provide Mr. Liebowitz’s

clients and courts with more information about his past, it is in the public interest for them to go

into effect now, while the Grievance Committee ponders Mr. Liebowitz’s fate longer term.

                 *                     *                     *                      *


                                                 13
        Case 1:19-cv-06368-JMF Document 81 Filed 07/22/20 Page 14 of 14




       In sum, the Movants’ eleventh-hour request for a stay of the Court’s sanctions pending

appeal is denied and the Court’s sanctions remain in full force and effect, with the following

modification: In any case in which the Movants have a good-faith belief that waiting for deposit

copies might cause their client’s claim to be barred by the statute of limitations, they may file, in

lieu of the deposit copies, an affidavit (1) informing the court of such good-faith belief; (2)

confirming that they have applied for, and are awaiting, deposit copies of the work(s) at issue;

and (3) representing that they will promptly file such copies promptly upon their receipt.

       Nor will the Court grant the Movants’ alternative request for an “administrative” stay

pending the Circuit’s decision on whether to grant a stay pending appeal. Mem. 24-25. Granting

an administrative stay would obviously ease the burden on the Circuit in the event that it is called

upon to decide if a longer stay is warranted. In the Court’s view, however, that virtue is

outweighed by the vice of rewarding an appellant for dilatory conduct. Deadlines matter. And

having given Mr. Liebowitz and his firm sufficient time to either comply or seek a stay, the

Court should not be forced to alter its deadline merely because they waited until the last minute

to do the latter. Instead, in the event of an appeal from this Order, the Court will leave it to Mr.

Liebowitz and his firm to explain to the Circuit why they put that court in the position of

deciding whether to grant a stay with only a few days remaining on the clock.


       SO ORDERED.

Dated: July 22, 2020                                __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                 14
